Citation Nr: 0911436	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-01 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for low back 
disability, including arthritis, to include as secondary to 
service-connected pilonidal cyst scar with peripheral 
neuropathy. 
 
2.  Entitlement to an increased rating for pilonidal cyst 
scar with peripheral neuropathy, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to 
January 1959.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals from rating decisions of the 
VA Regional Office in Detroit, Michigan that denied service 
connection for low back arthritis, as well an increased 
rating for pilonidal cyst scar with peripheral neuropathy.

The Veteran was afforded a videoconference personal hearing 
in February 2009 before the undersigned Veterans Law Judge 
sitting at Washington, DC.  The transcript is of record. 

Following review of the record, the issue of entitlement to 
an increased rating for pilonidal cyst scar with peripheral 
neuropathy will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Arthritis was first clinically indicated many years after 
discharge from active duty.

2.  There is competent clinical evidence of record that 
arthritis is not causally related to service-connected 
pilonidal cyst.




CONCLUSION OF LAW

Arthritis of the lumbar spine was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of service-connected pilonidal cyst scar. 38 U.S.C.A. 
§§ 1110, 1131, 5107, (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he now has low back disability that 
is causally related to his service-connected pilonidal cyst 
residuals for which service should be granted.  Testimony was 
presented on personal hearing in February 2009 to the effect 
that it was too coincidental that the appellant had developed 
degenerative disc disease in the same area as the cyst for it 
not to be related.  The veteran testified that the fact that 
the cyst had been in the same general area of his back 
problem should entitle him to some consideration.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any 
medical or lay evidence that are necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the duty to notify was not fully satisfied prior to the 
initial unfavorable decision on the claims by the AOJ.  Under 
such circumstances, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim. 
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VA duty to notify was satisfied by way of 
letters sent to the appellant in May 2005 and September 2006 
that fully addressed the required notice elements.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  Although the 
latter letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the claim in a 
supplemental statement of the case issued in June 2007 after 
proper notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal as to the issue of entitlement to 
service connection for a low back disorder, including 
arthritis.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained extensive VA outpatient 
clinical records.  He was afforded VA examination in this 
regard in March 2007, to include a medical opinion.  The 
appellant presented testimony on personal hearing in February 
2009.  The record does not otherwise indicate any additional 
existing evidence that is necessary for a fair adjudication 
of the claim under consideration.  Therefore, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist in the development of this claim. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The claim is ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2008). This 
includes disability made chronically worse by service-
connected disability. See Allen v. Brown, 7 Vet. App. 439 
(1995).

Factual Background

The Veteran's service treatment records are negative for any 
complaints or findings of arthritis or a back disorder.  The 
clinical records reflect that the appellant was treated 
extensively for pilonidal cyst.  When examined in October 
1958 for discharge from active duty, the spine and 
musculoskeletal system were evaluated as normal.  On post 
service VA examinations in December 1959 and September 1960, 
no complaints or findings referable to the musculoskeletal 
system were recorded.

By rating action dated in January 1960, service connection 
was granted for recurrent pilonidal cyst.

The Veteran was afforded a VA examination in August 1965 
where it was noted that he continued to have some drainage 
from the pilonidal cyst area.  On review of the 
musculoskeletal system, it was reported that there was a T-
shaped scar over a depressed area that ran over the coccyx.  
The examiner stated that in the lower portion of the vertical 
branch of the scar was a small area of hyperemia and 
discoloration with slight excoriation of the skin.  No 
induration or drainage was observed nor was tenderness 
elicited.  

The Veteran underwent VA examination in March 2002 for 
pilonidal scar purposes and was sent for lumbar spine X-rays.  
The results were interpreted as showing deformity at the 
lateral margin of the right distal sacrum without significant 
change from a previous study in 1995.  It was opined that 
"[t]his may be post surgical."  Clinical correlation was 
suggested.  Mild spondylosis without significant change was 
also posited.  

A claim for arthritis, later amended to include as secondary 
to service-connected pilonidal cyst, was received in April 
2005.

The appellant was afforded a VA compensation examination in 
March 2007.  The examiner stated that the claims folder and 
medical records were reviewed.  A comprehensive scar and 
joint examination was performed.  An X-ray of the lumbar 
spine showed spina bifida of L5.  There was disc space 
narrowing at all lumbar levels with osteophyte formations 
more pronounced at L3-L4 and L4-L5.  Facet joint arthropathy 
was identified in the lower lumbar spine.  There were pelvic 
phleboliths.  An X-ray impression was rendered of multilevel 
degenerative lumbar disc disease most pronounced at L4-5.

Following examination, the examiner opined that the Veteran's 
back disorder was not the result of pilonidal cyst in 
service.  The rationale for the opinion indicated that review 
of supporting medical literature, clinical experience and 
expertise showed no causal relationship between back pain an 
removal of pilonidal cyst.  It was added that the pilonidal 
cyst was successfully removed 47 years before without 
complication and that X-rays of the lumbar spine showed 
degenerative changes consistent with age.

Legal Analysis

As noted previously, the Veteran's service medical records 
reflect no symptoms or diagnosis of a back condition, nor did 
post service VA examinations in 1959 and 1960 indicate any 
spine symptomatology or problem.  The Board observes that no 
clinical evidence of any disability of this nature was 
documented in the record until the mid 2002, although there 
were indications that back changes were seen in 1995.  The 
Board points out that even the 1995 date is more than 35 
years after discharge from active duty, and far too remote in 
time to conclude that it is of service onset.  Therefore 
service connection for a low back disorder must be denied on 
a direct and/or presumptive basis. See 38 U.S.C.A. § 1101, 
1112, 1113, 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303, 
3.307, 3.309 (2008)

The Board points out, however, that the appellant does not 
contend that a low back disorder is of service onset.  
Rather, he avers that current spinal pathology is related to 
service-connected pilonidal cyst scar in the same area.  The 
record documents extensive treatment, including surgery, for 
pilonidal cyst in service and in the years that immediately 
followed.  The Board points out, however, that there is no 
competent clinical evidence of record that shows an 
etiological relationship between pilonidal cyst and current 
low back disability.  The Veteran and his Representative's 
argument that there should be some connection between the two 
conditions because they are in the same general area of the 
low back is without merit as there is no clinical support for 
this proposition.  During the February 2009 hearing, the 
Representative referred to a March 2002 X-ray report that 
indicated that a low back deformity of the right distal 
sacrum might be post surgical.  The Board points out, 
however, that there is no indication that the VA examiner in 
2002 had the claims folder or clinical record for review, and 
appears to have based conclusions and findings solely on 
physical examination and the veteran's own history.  
Moreover, subsequent VA X-rays show that the appellant has 
spina bifida which is a congenital disorder. See 38 C.F.R. 
§ 3.303 (c) (2008).  In any event, following review of the 
record on VA examination in February 2007, the VA medical 
examiner opined that there was no causal relationship between 
back pain and removal of pilonidal cyst based on review the 
medical literature, and her clinical experience and 
expertise.  It was clearly found that his low back 
degenerative changes were consistent with the aging process.

It is well established that it is the province of trained 
health care providers to enter conclusions that require 
medical expertise, such as opinions as to diagnosis, 
causation and etiology. See Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  In this case, the VA examiner in 2004 clearly 
articulated the reasons and rationale as to why the Veteran's 
back disorder is not related to service-connected pilonidal 
cyst, and this is found to be the most competent evidence in 
this regard.  The examiner noted that the record was 
thoroughly reviewed in forming the opinion.  The record in 
this instance contains no substantive clinical evidence to 
the contrary that links a low back disorder to service or 
service-connected disability, nor has it been found that 
pilonidal cyst results in increased or worsened low back 
symptomatology. See also 38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995).  As a layperson without medical 
training and expertise, the appellant himself is not 
competent to provide an opinion on this matter. See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Under the circumstances, the Board finds that the 
preponderance of the evidence is against the claim and that 
entitlement to service connection for a low back disorder, 
including arthritis, to include on a secondary basis must be 
denied. See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2008), see 
also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a low back disorder, claimed as 
arthritis, to include as secondary to service-connected 
pilonidal cyst, is denied.


REMAND

Review of the record discloses that the veteran has not been 
provided adequate notice of the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) 
with respect to the issue of an increased rating for 
pilonidal cyst scar with peripheral neuropathy.  The VCAA and 
its implementing regulations require that VA provide specific 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Additionally, for an increased-compensation claim, 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008) requires at a 
minimum that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide or ask the 
Secretary to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. Vazquez- Flores v. Peake, 22 Vet.App. 37 (2008).

The record reflects that a VCAA notice letter was letter was 
sent in February 2002 that did not inform the appellant of 
what had to be shown to substantiate the claim, or of his and 
VA's respective duties to assist in development of the claim.  
The Veteran must therefore be given the required notice with 
respect to this issue on appeal.  Accordingly, the case must 
be remanded in order to comply with the statutory 
requirements of the VCAA.

Additionally, the Board notes that on VA examination in March 
2002, the Veteran stated that he received Social Security 
disability.  However, the clinical evidence on which the 
award is based is not of record.  The Court of Appeals for 
Veterans Claims has held that VA must obtain Social Security 
Administration decisions and records which may have bearing 
on the claim. See Waddell v. Brown, 5 Vet. App. 454 (1993); 
Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. 
Brown, 3 Vet. App. 519 (1993).  Therefore, these records 
should also be requested and associated with the claims 
folder.

Finally, on personal hearing in February 2009, the appellant 
indicated that he had worsening symptomatology associated 
with the service-connected pilonidal cyst.  A current 
physical examination was suggested.  The Court has held that 
when a veteran alleges that his service-connected disability 
has worsened since he was previously examined, a new 
examination may be required to evaluate the current degree of 
impairment. See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (a veteran is entitled to a new examination after a 
two-year period between the last VA examination and the 
veteran's contention that the pertinent disability had 
increased in severity).  The Board observes that the veteran 
last had a VA examination for compensation and pension 
purposes in March 2007.  In view of such, the appellant will 
be provided an opportunity to report for a current scar 
examination to ascertain the current status of the service-
connected pilonidal cyst scar residuals.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims files and 
ensure that all actions required by 
the Veterans Claims Assistance Act of 
2000 (VCAA) are completed.  In 
particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008); and the 
Court's holdings and the relevant 
criteria in Vazquez-Flores and 
Quartuccio are fully met and complied 
with as outlined above.

2.  The RO should contact the Social 
Security Administration and obtain a 
copy of the agency decision in the 
veteran's case, and the medical 
documentation relied upon for the 
award of disability benefits.

3.  The veteran should be scheduled 
for a VA dermatology examination to 
ascertain the current status of the 
service-connected pilonidal cyst.  
The claims file and a copy of this 
remand must be made available to the 
physician designated to examine the 
veteran.  The examiner should 
indicate whether or not the claims 
folder was reviewed.  All indicated 
tests and studies should be conducted 
and clinical findings should be 
reported in detail in a detailed 
narrative format.  The examiner 
should describe the manifestations of 
the veteran's scarring/skin disorder 
in accordance with the rating 
criteria for evaluation of the 
condition.  The examiner should 
specifically note whether or not 
there are any neurological findings 
associated with the scar.  The RO 
should provide the examiner with the 
pertinent rating criteria.

4.  The RO should ensure that the 
medical report requested above 
complies with this remand, especially 
with respect to the instructions to 
provide the requisite findings.  If 
the report is insufficient, or if a 
requested action is not undertaken or 
is deficient, it should be returned 
to the examiner for correction. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5. After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit is not 
granted, the appellant and his 
representative should be provided 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


